DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US Patent 6,021,846) in view of Ito et al. (US Patent Application Publication US 2017/0241684 A1), and  Cremaschi et al. (US Patent Application Publication 2010/0006276 A1).
Regarding Claim 1, Sasaki discloses (Figures 19, 28-37 and 50-61) A heat exchanger (heat exchanger H), comprising: a plurality of flat tubes (tubes 1 and 21) arranged parallel to each other, in each of which a plurality of refrigerant channels (coolant paths on either side of partitioning walls 1a in the tubes 21 and 1 form a plurality of fluid channel in each tube 1 and 21) are formed; and fins (fins 2 and 22) joined to the flat tubes (1 and 21), the heat exchanger allowing a refrigerant flowing through each of the refrigerant channels to exchange heat with air (heat exchange is conducted form fluid flowing in the tubes and airflow W per Col. 7 line 62-64), wherein 
a plurality of banks (banks of tubes in windward heat exchanger A and leeward Heat exchanger B respectively), each of which includes two or more of the flat tubes (tubes 1 and 21 in heat exchanger A and B respectively), are arranged in an air flow direction (air flow direction W), 
the refrigerants in the plurality of banks flow in parallel with each other ( as seen in figures 29, 32, 35, 51, 54 and 57), 
each of the fins (2 and 22) has a plurality of tube receiving portions (at cutouts 2a and 22a seen in at least figure 46, 49, 58, and 61 where using the fins with cutouts and bars 2b and 22b can aid in draining condensate water produced on the fins per Col. 16, line 1-12) in each of which a flat tube (tube 1 and 21) is inserted (seen in figure 46), the tube receiving portions being formed at an outer edge of the fin (the edge in which cutouts 2a and 22a are formed)  
inner edges of the fins (edges of the fins 2 and 22 containing bars 2b and 22b) corresponding to an inner side of the heat exchanger are continuous in a direction of arrangement of the flat tubes (as seen in figure 46 and 58 and 61), 
the heat exchanger further comprises a first header collecting pipe  (header 4 or 24) to which the flat tubes are connected (tubes 1 and 21), 
the heat exchanger further comprises, a branched gas pipe (bifurcate inlet pipe 190) having two branches respectively communicating with the flat tubes (branches of pipe 190 communicating with tubes 1 and 21 via headers 3 and 23), each of the branches of the branched gas pipe communicating with a respective flat tube via a first end of the respective flat tube (the branches of 190 communicate with a first end of tubes 1 and 21 directly connected to header 3 or 23  respectively as seen in figure 28 and 29 and 31-32 and 34-35), 
a branched liquid pipe (bifurcate outlet pipe 200) having two branches respectively communicating with the flat tubes (branches of pipe 200 communicating with tubes 1 and 21 via headers 3 and 23), each of the branches of the branched liquid pipe communicating with a respective flat tube via a first end of the respective flat tube (the branches of pipe 200 communicate  with a first end of tubes 1 and 21 directly connected to header 3 or 23 respectively as seen in figure 28 and 29 and 31-32 and 34-35), 
the first header collecting pipe  (header 4 or 24)  communicate with the flat tubes (tubes 1 and 21)  via a second end of the flat tubes (a second end of the tubes 1 and 21, directly connected to headers 4 and 24),  
the refrigerant in the flat tubes (1 and 21) which are adjacent to each other in the air flow  direction, flow in the same direction ( as seen in figure 29, 32 51, 54 and 57 and flow in the same direction in at least some of the tubes in figure 35), 

However Sasaki does not explicitly disclose a plurality of pipes connected to the first header collecting pipe, the first header collecting pipe and the plurality of pipes communicate with the flat tubes via a second end of the flat tubes the plurality of pipes being connected to the second end of the flat tubes via the first header connecting pipe.  As Sasaki only discloses the headers 4 and 24 on the second end of the tubes 1 and 21, with no explicit disclosure of a plurality of pipes connected with the first header and communicating with the first header and the tubes.
Ito, discloses (Figure 1 and 10) a heat exchanger with a plurality of flat tubes connected between a first header (header 42 of relay unit 40) connected to a second end of the tubes (heat transfer pipes 11) opposite   gas pipe and a liquid pipe connected to a first end ( at the pipe 4 and  the pipe for flow into or out of  distributor 2 which are connected to a first end of the pipes 11 opposite header 42)  with a plurality of pipes (pipes 41) connected to the first header collecting pipe (42 as seen in figure 10 and per paragraph 0068), the first header collecting pipe (42) and the plurality of pipes (41) communicate with the flat tubes via a second end of the flat tubes (the end of pipes 11 connected to header 42) the plurality of pipes being connected to the second end of the flat tubes via the first header connecting pipe (pipes 41 are connected to the header 42 for flow of refrigerant into or out of the pipes 11 depending on if the heat exchanger is 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have connected multiple pipes to the first header of Sasaki as taught by Ito. Doing so would provide a flow structure that could reduce the pressure loss through the header/relay unit as recognized by Ito (per paragraph 0008 and 0040).
Additionally Sasaki does not explicitly disclose each of the tubes in the banks have three bent portions which are bent in a width direction of the flat tubes such that the flat tubes of a pair of the banks adjacent to each other in the air flow direction extend along each other, where the heat exchanger is bent so as to have a four-sided and open-ended shape, such that two of the sides corresponding to respective  ends of the heat exchanger are shorter  than the other two sides of the heat exchanger, with the header collecting pipe and the plurality of pipes arranged in a space between the two sides corresponding to the respective ends, and Reply to Office Action of December 20, 2019 the branched gas pipe  and the branches thereof, along with the branched liquid pipe and the branches therof are arranged in the space between the two sides corresponding to the respective ends, said space being provided by the open-ended shape of the heat exchanger.
Cremaschi teaches ( Figure 2-3, 9 and 27-28) a heat exchanger that can have two banks ( as in figure 9 and 27-29) where each of the tubes in the banks have three bent portions ( three bends can be seen in the exchanger tubes in figure 3 of Cremaschi) which are bent in a width direction of the flat tubes such that the flat tubes of a pair of the banks adjacent to each other in the air flow direction extend along each other (bending, as seen in figure 3, parallel tubes, parallel as in figure 9 and 27-29 , would extend along one another), and the heat exchanger is bent so as to have a four-sided and open-ended shape (seen in figure 3 with the open end accommodating  headers 70, 72 and inlet 68 and outlet 74 for connection to the headers) , such that two of the sides corresponding to respective  ends of the heat exchanger (two sides connected to headers 70 or 72) are shorter  than the other two sides of the heat 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified the straight tubes of Sasaki with the branched inlet and outlet connections, to include the bent tubes with an open ended shape with shorter end side having a space between them that accommodates the headers and any connection pipes forming the inlet and outlet connections as taught by Cremaschi. Bending Sasaki, as modified to include the pipes connected to the first header to reduce pressure in the refrigerant as taught by Ito, in the manner of Cremaschi would place the headers and connecting pipes in a space between the sides corresponding to the respective ends as is clearly shown by Cremaschi where the pipe connections attached to the headers and the headers all occupy a space between the sides corresponding to the respective ends. Additionally it would have been obvious to one of ordinary skill in the art to have modified the branched outlet pipe of Sasaki to extend from a bottom side of the header as opposed to the bottom of the header, doing so would provide a known alternative location for the outlet connection of the header as taught by Cremaschi, where the inlets and outlets can be on the top bottom or side surface of the manifold per (paragraph 0063). Additionally modifying Sasaki in the manner of Cremaschi as noted 


    PNG
    media_image1.png
    794
    839
    media_image1.png
    Greyscale

Annotated Figure 3 of Cremaschi

Regarding Claim 2, Sasaki as modified discloses the claim limitations of claim 1 above and Sasaki further discloses (Figures 28-37 and 50-61) each of the banks (banks formed by heat exchanger A and heat exchanger B respectively) includes a principal heat exchange region (in at least figure 28 and 29 where heat exchangers A and B have  principle heat exchange regions in the ten tubes 1 and 21 on the upper part of the heat exchanger connected between inlet pipe 190 and headers 4 and 24 ) provided for two or more of the flat tubes (the ten tubes 1 and 21 on the upper part of the heat exchanger connected between inlet pipe 190 and headers 4 and 24) arranged side by side in an arrangement direction of the flat tubes (1 and 21) in each bank (banks formed by heat exchanger A and heat exchanger B respectively are side by side), and an auxiliary heat exchange region (in at least figure 28 and 29 where heat exchangers A and B have auxiliary heat exchange regions in the eight tubes 1 and 21 on the lower part of the heat exchanger connected between headers 4 and 24 and outlet pipe 200) provided for the flat tubes (1 and 21), which are smaller in number than the two or more of the flat tubes of the principal heat exchange region (eight tubes are shown in the auxiliary region in figure 29 and ten tubes are shown in the primary region seen in figure 29), and in the plurality of banks (banks formed by heat exchanger A and heat exchanger B respectively), the refrigerants in the principal heat exchange regions (where heat exchangers A and B have  principle heat exchange regions in the ten tubes 1 and 21 on the upper part of the heat exchanger connected between inlet pipe 190 and headers 4 and 24 as seen in figure 29) adjacent to each other in the air flow direction flow in parallel with each other (as seen in figure 29), and the refrigerants in the auxiliary heat exchange regions (37 where heat exchangers A and B have auxiliary heat exchange regions in the eight tubes 1 and 21 on the lower part of the heat exchanger connected between headers 4 and 24 and outlet pipe 200 as seen in figure 29) adjacent to each other in the air flow direction flow in parallel with each other (as seen in figure 29).
Regarding Claim 3, Sasaki as modified discloses the claim limitations of claim 2 above and Sasaki further discloses (Figures 28-37 and 50-61) wherein the refrigerant in the flat tubes (1 and 21) in the principal heat exchange region (in at least figure 28 and 29 where heat exchangers A and B have  principle heat exchange regions in the ten tubes 1 and 21 on the upper part of the heat exchanger connected between inlet pipe 190 and headers 4 and 24) and the refrigerant in the flat tubes (1 and 21) in the auxiliary heat exchange region (in at least figure 28 and 29 where heat exchangers A and B have auxiliary heat exchange regions in the eight tubes 1 and 21 on the lower part of the heat exchanger connected between headers 4 and 24 and outlet pipe 200) in a pair of the plurality of banks (banks formed by heat exchanger A and heat exchanger B respectively), which are adjacent to each other in the air flow direction, flow in the same direction, and 
the branches of the branched gas pipe (bifurcate inlet pipe 190) communicate with the first end of each of the flat tubes (1 and 21) in the principal heat exchange region (communicating with tubes 1 and 21 through headers 3 and 23 above the partition plates 9 and 29 as seen in at least figures 28 and 29) of each of the plurality of banks (A and B), 
the branches of the  branched liquid pipe (bifurcate outlet pipe 200) communicate with the first end of each of the flat tubes (1 and 21) in the auxiliary heat exchange region (communicating with tubes 1 and 21 through headers 3 and 23 below the partition plates 9 and 29 as seen in at least figures 28 and 29) of each of the plurality of banks (A and B), the first end of each of the flat tubes in the auxiliary heat exchange region being adjacent to the branched gas pipe (190), and the heat exchanger further comprises:
a communicating pipe (header 4 or 24) which allows a second end of each of the flat tubes in the principal heat exchange region (in at least figure 28 and 29 where heat exchangers A and B have  principle heat exchange regions in the ten tubes 1 and 21 on the upper part of the heat exchanger connected between inlet pipe 190 and headers 4 and 24) of each of the plurality of banks (A or B) to communicate with a second end of an associated one of the flat 
Regarding Claim 4, Sasaki as modified discloses the claim limitations of claim 1 above and Sasaki further discloses (Figures 50-61) the plurality of banks (A and B) are configured such that when the heat exchanger functions as an evaporator (the heat exchanger of figure 56-58 functions as an evaporator per Col. 17 line 64-65), the refrigerants in the flat tubes (1 and 21) in a pair of the banks (A and B) adjacent to each other in the air flow direction flow in opposite directions (the coolant flows in opposite directions within heat exchanges A and B as such at least a portion of the coolant in the heat exchanger A flows in a direction opposite to a portion of the coolant in heat exchanger B as seen in figure 57).
Regarding Claim 6, Sasaki as modified discloses the claim limitations of claim 1 above however while Sasaki taches that the heat exchange can be an evaporator or a condenser (per  at least Col. 1 line 16-20) Sasaki does not explicitly discloses that the heat exchanger is switchable between operation as a evaporator and a condenser. Ito further teaches (Figures 7 and 8) an air conditioner, comprising: a refrigerant circuit (the flow path of air conditioning apparatus 100 seen in figure 7 and 8) which includes the heat exchanger (heat exchanger 1 can be the outdoor heat exchanger 103 or the indoor heat exchanger 105 per paragraph 0058), and performs a refrigeration cycle, wherein the air conditioner is switchable between an operation in which the heat exchanger  functions as an evaporator (when heat exchanger 103 is the heat exchanger and the heating operation is performed as in figure 7 and the outdoor heat exchanger 103 acts as the evaporator  per paragraph 0056), and an operation in which the heat exchanger  functions as a condenser (when heat exchanger 103 is the heat exchanger and the cooling operation is performed as in figure 8 and the outdoor heat exchanger 103 acts as the condenser per paragraph 0057).
.

	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (US Patent 6,021,846) in view of Ito et al. (US Patent Application Publication US 2017/0241684 A1), Cremaschi et al. (US Patent Application Publication 2010/0006276 A1), and Lee et al. (KR 10-2012-0024276, see the machine translation retrieved 7/18/2018).
Regarding Claim 5, Sasaki as modified discloses the claim limitations of claim 4 above However Sasaki does not explicitly disclose that when the heat exchanger functions as the evaporator, superheated refrigerant regions of the flat tubes of a pair of the banks adjacent to each other in the air flow direction do not overlap with each other in the air flow direction.
Lee teaches (figures 2-6) a heat exchanger which functions as an evaporator (evaporator 130) with a pair of banks adjacent to each other in the airflow direction (evaporators 131 and 132) where superheated refrigerant regions (overheating area A and B as seen in figure 6) of the tubes (138) of a pair of the banks adjacent to each other in the air flow direction (individual evaporators 131 and 132) do not overlap with each other in the air flow direction (as seen in figure 6 the areas are opposite one another per page 9, the second paragraph of the machine translation).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have modified the heat exchanger of Sasaki to have the refrigerant flow direction through the individual banks as taught by Lee. Doing so would allow for superheating regions in each of the heat tube banks that do not overlap and would thereby improve .

Response to Arguments
Applicant’s arguments, see page 6, filed 12/23/2020, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. 112 of 10/27/2020 has been withdrawn.
Applicant’s arguments, see page 6-7, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sasaki et al. (US Patent 6,021,846) in view of Ito et al. (US Patent Application Publication US 2017/0241684 A1), and Cremaschi et al. (US Patent Application Publication 2010/0006276 A1), where Ito teaches the newly added limitations of connecting pipes connected to the second end of the tubes via the first header required by the amendments to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jindou; Masanori et al. (US 2014/0338874 A), and Ohtani; Yasutaka et al. (US 2015/0027161) disclose headers with connection pipes directly connected to headers connected to second ends of heat exchange tubes of the heat exchanger with inlet and outlet connections connected through a header to first ends of the heat exchange tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763